United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  June 22, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                              No. 04-30396
                          Conference Calendar



UNITED STATES OF AMERICA,

                                  Plaintiff-Appellee,

versus

SIMUEL D. HOWARD,

                                  Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                 for the Middle District of Louisiana
                     USDC No. 3:03-CR-167-ALL-D-M3
                          --------------------

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Simuel D.

Howard has moved for leave to withdraw and has filed a brief in

accordance with Anders v. California, 386 U.S. 738 (1967).          Our

independent review of the record, counsel’s brief, and Howard’s

response thereto discloses no nonfrivolous issue for appeal.

Counsel’s motion for leave to withdraw is GRANTED, counsel is

excused from further responsibilities herein, and this appeal is

DISMISSED.     See 5TH CIR. R. 42.2.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.